CHARLES J. SCHUCK, Judge.
This claim was first filed December 15, 1941, and at the following January term (1942) was formally placed on the docket and a day set for trial, the claimant having been duly and properly served with notice. On the day fixed for hearing the claim, claimant failed to appear notwithstanding the fact that the state road commission, the department involved, was ready to proceed, and the hearing or trial was by the court continued to the April 1942 term.
In.March 1942 the claim was again set for hearing, the trial day fixed, being Thursday, April 30, 1942, and the claimant through its attorney duly notified. Acknowledgment of the notice was later received by the clerk of the court and duly filed.
On the day set for the trial neither claimant nor any person or attorney acting for it appeared, and thereupon the state road commission moved to dismiss the claim from further consideration by the court, and after due deliberation and considering all the circumstances, we sustain the motion, modifying it, however, to the extent that the dismissal of the claim shall be without prejudice and with the right to have the claim reinstated if good cause is shown. An order will be entered accordingly.